Defendants in error, H. M. Fore and M. F. Nichols, joined by her husband, F. C. Nichols, instituted this action of trespass to try title to 1,280 acres of land known as the A. M. Fore survey in Dimmit county against plaintiffs in error, consisting of 25 persons. The suit was dismissed as to 4 of them. The cause was tried by jury, resulting in a verdict in favor of Fore and Nichols for all of the land, except 746 2/3 acres sold by Dr. M. A. Taylor to A. Eardley. This writ of error is prosecuted by E. P. Wilmot and T. B. Cochran, as executors of the estate of M. A. Taylor, deceased, J. W. Maxwell, Joe S. Wooten, M. O. Bunton and her husband, J. H. Bunton, D. W. Bouldin, and Helen Lee Bouldin.
The evidence shows that a certificate for 1,280 acres of land was issued by the state to A. M. Fore, the father of H. M. Fore and M. F. Nichols, on account of his being a disabled Confederate soldier; that he placed it in the hands of one Bob Harris, after having transferred it in blank; that it was sent to Johns  Spence, land agents in the city of Austin; that they sold it to Dr. Taylor; that A. M. Fore was probably notified of such sale; that he never asserted any claim to the land in controversy, and did not pay any taxes on it; that appellees did not make any claim to the land until long after the death of their father; that Dr. Taylor in the fall of 1882 located the certificate on the land in controversy, said certificate having been sold to him by Johns  Spence; that from 1882 taxes were paid on the land by Dr. Taylor and those claiming under him, and they have at all times claimed the land. A. M. Fore died in 1891 or 1892, and this suit was instituted on July 11, 1911, by appellees. The circumstances tend very strongly to show a transfer of the certificate to Dr. Taylor by A. M. Fore, but there were facts which perhaps justified a submission of the matter to the jury, and we would not feel authorized, although not at all satisfied with the proof offered by defendants in error, to disturb the verdict.
There was evidence, however, tending to show that Dr. Taylor and those holding under him had perfected a title, not only to the 746 2/3 acres adjudged to a portion of the defendants in error, but to the whole 1,280 acres of land. The court did not submit the issue of limitations as to the remaining 533 1/3 acres of land claimed by plaintiffs in error, and refused a charge requested by plaintiffs in error which sought to present the issue. This was error.
There was no effort to impeach the reputations of Johns  Spence for truth and veracity, or honest and upright dealing, either directly or indirectly, and the court did not err in rejecting evidence as to their reputations for honesty and fair dealing. The presumption prevails that such was their reputation and plaintiffs in error could have argued to the jury that such was their reputation.
Because of the error of the court in refusing the special charge presenting the issue of ten years' limitation, the judgment is reversed, and the cause remanded.
CARL, J., entered his disqualification, and did not sit in this cause.